—Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted the motion of defendant for an order directing payment of maintenance arrears and properly denied the cross motion of plaintiff for an order terminating his obligation to pay maintenance. The record supports the court’s determination that the parties’ stipulated agreement does not contemplate a second renegotiation or redetermination of the amount of maintenance. Further, plaintiff failed to make a prima facie showing of extreme hardship to warrant a hearing on the cross motion (see, Mishrick v Mishrick, 251 AD2d 558). (Appeal from Order of Supreme Court, Monroe County, Fisher, J. — Matrimonial.)
*878Present — Denman, P. J., Green, Hayes, Pigott, Jr., and Scudder, JJ.